           Case 6:21-cv-00667-ADA Document 12-1 Filed 08/05/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


VOIP-PAL.COM, INC.

vs.                                                      Case No.: 6:21-cv-667-ADA
GOOGLE LLC



                                                       ORDER

       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Robert W. Unikel                                            , counsel for

Google LLC                                               , and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Robert W. Unikel                          may appear on behalf of Google LLC

in the above case.

       IT IS FURTHER ORDERED that Robert W. Unikel                                                , if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the                day of August                                  , 20          .




                                                          Please Choose Judge




                                    Reset all fields         Print Form
